I am of the opinion that the tank wagon and pole which formed a part of this shipment cannot be regarded as a part of the traction engine in such sense as to authorize the classification of the shipment under that of "traction engines."
The engine is complete in itself, and can be used without such an appendage, however convenient and desirable the latter may be for some of the uses to which the engine may be put. So, manifestly, the "tank wagon" is complete in itself, and can be used, and is designed to be used, separate and apart from the engine.
On the undisputed facts I am constrained to conclude that plaintiff is entitled to recover the sum claimed for freight charges under a proper classification of the shipment.
SAYRE and GARDNER, JJ., concur in this dissent.